OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21321 Pioneer Municipal High Income Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: April 30 Date of reporting period: January 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Municipal High Income Trust SCHEDULE OF INVESTMENTS 1/31/11 (unaudited) S&P/Moody's Principal Ratings Amount (unaudited) Value TAX EXEMPT OBLIGATIONS- 129.2% of Net Assets Alabama - 1.4% NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority, 5.5%, 1/1/28 NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority, 5.5%, 1/1/43 Arizona - 2.5% BBB-/Baa3 Apache County Industrial Development Authority, 5.85%, 3/1/28 NR/Baa3 Pima County Industrial Development Authority, 6.75%, 7/1/31 NR/Baa3 Pima County Industrial Development Authority, 7.25%, 7/1/31 NR/Baa2 Yavapai County Industrial Development Authority, 6.0%, 8/1/33 California - 7.4% (a) AA+/NR California State University Revenue, RIB, 10.609%, 11/1/39 (144A) (b) NR/NR California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 BB+/NR California Statewide Communities Development Authority Revenue, 7.25%, 10/1/38 † AAA/Aaa Golden State Tobacco Securitization Corp., 7.8%, 6/1/42 † AAA/Aaa Golden State Tobacco Securitization Corp., 7.875%, 6/1/42 Colorado - 0.3% NR/NR Kremmling Memorial Hospital District Project, 7.125%, 12/1/45 Connecticut - 5.4% (a) AA+/NR Connecticut Health & Educational Facilities Authority Revenue, RIB, 11.129%, 7/1/42 (144A) NR/NR Hamden Facility Revenue Bonds, Series 2009A, 7.75%, 1/1/43 CCC+/NR Mohegan Tribe Indians Gaming Authority, 6.25%, 1/1/31 District of Columbia - 3.6% BBB/Baa3 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 BBB/Baa3 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 5.4% NR/NR Beacon Lakes Community Development, 6.9%, 5/1/35 NR/NR Florida Development Finance Corp, 6.0%, 9/15/40 † NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 NR/NR Liberty County Subordinate Revenue, 8.25%, 7/1/28 A-/A2 Miami-Dade County Aviation Revenue, 5.5%, 10/1/41 NR/NR St. Johns County Industrial Development Authority Revenue, 5.25%, 1/1/26 NR/NR St. Johns County Industrial Development Authority Revenue, 5.375%, 1/1/40 NR/Baa1 Tallahassee Health Facilities Revenue, 6.375%, 12/1/30 Georgia - 2.5% (a) NR/Aaa Atlanta Georgia Water & Waste Revenue, RIB, 10.609%, 11/1/43 (144A) CCC+/NR Clayton County Development Authority Revenue, 9.0%, 6/1/35 NR/NR Fulton County Residential Care Facilities Revenue, 5.0%, 7/1/27 NR/NR Fulton County Residential Care Facilities Revenue, 5.125%, 7/1/42 NR/NR Rockdale County Development Authority Revenue, 6.125%, 1/1/34 Idaho - 1.8% BBB+/Baa1 Power County Industrial Development Corp., 6.45%, 8/1/32 Illinois - 18.4% (c) NR/NR Centerpoint Intermodal Center, 8.5%, 6/15/23 (144A) NR/Caa2 Chicago O'Hare International Airport Special Facility Revenue Refunding Bonds, 5.5%, 12/1/30 NR/NR Illinois Finance Authority Revenue, 6.0%, 11/15/27 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.0%, 11/15/39 NR/NR Illinois Finance Authority Revenue, 6.375%, 5/15/17 NR/Baa2 Illinois Finance Authority Revenue, 6.5%, 4/1/39 NR/NR Illinois Finance Authority Revenue, 7.0%, 5/15/18 NR/NR Illinois Finance Authority Revenue, 7.625%, 5/15/25 NR/NR Illinois Finance Authority Revenue, 7.75%, 5/15/30 NR/NR Illinois Finance Authority Revenue, 8.0%, 5/15/40 NR/NR Illinois Finance Authority Revenue, 8.0%, 5/15/46 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 (b) NR/NR Illinois Health Facilities Authority Revenue, 6.9%, 11/15/33 (d) AAA/A2 Metropolitan Pier & Exposition Authority Dedicated State Tax Revenue, 0.0%, 6/15/22 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 3.7% A+/A1 Indiana Health & Educational Facility Financing Authority Hospital Revenue, 5.0%, 2/15/39 BBB-/WR Indiana State Development Finance Authority Revenue, 5.75%, 10/1/11 NR/NR Vigo County Hospital Authority Revenue, 5.8%, 9/1/47 (144A) Louisiana - 1.9% BBB-/Ba2 Louisiana Local Government Environmental Facilities Revenue, 6.75%, 11/1/32 NR/NR Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 Maryland - 0.3% NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 Massachusetts - 7.0% A/WR Massachusetts Development Finance Agency Revenue, 5.75%, 1/1/42 NR/NR Massachusetts Development Finance Agency Revenue, 7.1%, 7/1/32 AA/NR Massachusetts Educational Financing Authority Revenue, 6.0%, 1/1/28 † NR/Baa2 Massachusetts Health & Educational Facilities Authority Revenue, 6.25%, 7/1/22 NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 BB-/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.75%, 10/1/33 Michigan - 2.9% NR/NR Doctor Charles Drew Academy, 5.7%, 11/1/36 NR/Ba1 Flint Michigan Hospital Building Authority Revenue, 5.25%, 7/1/16 BB/NR John Tolfree Health System Corp., 6.0%, 9/15/23 BB/NR Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/48 BBB/NR Star International Academy Certificates of Participation, 6.125%, 3/1/37 (e)(g) NR/NR Wayne Charter Escrow, 0.0%, 12/1/15 - Minnesota - 0.6% BB-/NR Duluth Economic Development Authority Health Care Facilities Revenue, 7.25%,6/15/32 Mississippi - 1.0% BBB/Ba1 Mississippi Business Finance Corp. Pollution Control Revenue, 5.9%, 5/1/22 Montana - 0.1% (b) NR/NR Two Rivers Authority, Inc. Correctional Facility Improvement Revenue, 7.375%, 11/1/27 Nebraska - 0.2% (b) NR/NR Grand Island Solid Waste Disposal Facilities Revenue, 7.0%, 6/1/23 Nevada - 0.0% (b) NR/NR Nevada State Department of Business & Industry, 7.25%, 1/1/23 New Jersey - 11.8% B/B3 New Jersey Economic Development Authority Revenue, 6.25%, 9/15/19 B/B3 New Jersey Economic Development Authority Revenue, 6.25%, 9/15/29 (c) B/B3 New Jersey Economic Development Authority Revenue, 7.0%, 11/15/30 AA+/Aa1 New Jersey Transportation Trust Fund Authority, 0.0%, 12/15/27 † AAA/Aaa Tobacco Settlement Financing Corp., 6.75%, 6/1/39 New Mexico - 1.3% NR/NR Otero County New Mexico Project Revenue, 6.0%, 4/1/23 NR/NR Otero County New Mexico Project Revenue, 6.0%, 4/1/28 New York - 8.1% NR/NR Dutchess County Industrial Development Agency Revenue, 7.5%, 3/1/29 BBB+/NR Hempstead Local Development Corp. Revenue Bonds, 5.75%, 7/1/39 NR/NR Nassau County New York Industrial Development Agency Revenue, 6.7%, 1/1/43 CCC+/Caa2 New York City Industrial Development Agency, 6.9%, 8/1/24 BB-/B1 New York City Industrial Development Agency, 7.625%, 12/1/32 B-/Caa2 New York City Industrial Development Agency, 8.0%, 8/1/12 NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 (a) NR/Aaa New York State Dormitory Authority Revenue, RIB, 12.572%, 7/1/26 (144A) NR/NR Suffolk County Industrial Development Agency, 7.25%, 1/1/30 North Carolina - 3.1% NR/NR Charlotte North Carolina Special Facilities Revenue, 5.6%, 7/1/27 NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 Oklahoma - 1.9% B-/Caa2 Tulsa Municipal Airport Revenue, 6.25%, 6/1/20 B-/Caa2 Tulsa Municipal Airport Revenue, 7.35%, 12/1/11 Pennsylvania - 3.5% BB-/B2 Allegheny County Hospital Development Authority Revenue, 5.0%, 11/15/28 NR/Baa2 Allegheny County Hospital Development Authority Revenue, 5.125%, 5/1/25 CCC/NR Columbia County Hospital Authority Health Care Revenue, 5.9%, 6/1/29 BBB/Ba1 Hazleton Health Services Authority Hospital Revenue, 5.625%, 7/1/17 (b) NR/Ca Langhorne Manor Borough Higher Education & Health Authority Revenue, 7.35%, 7/1/22 B/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 BBB+/NR Pennsylvania Higher Educational Facilities Authority Revenue, 5.4%, 7/15/36 Rhode Island - 1.7% NR/NR Central Falls Detention Facilities Revenue, 7.25%, 7/15/35 South Carolina - 1.5% † BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 † BBB+/Baa1 South Carolina Jobs Economic Development Authority Revenue, 6.375%, 8/1/34 Tennessee- 4.9% † NR/A2 Johnson City Health & Educational Facilities Board Hospital Revenue, 7.5%, 7/1/33 NR/NR Knox County Health, Educational & Housing Facilities Board Hospital Revenue, 6.375%, 4/15/22 BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Hospital Revenue, 5.25%, 9/1/36 Texas- 14.5% NR/Ba2 Bexar County Housing Finance Corp., 8.0%, 12/1/36 CCC+/Caa2 Dallas-Fort Worth International Airport Revenue, 6.0%, 11/1/14 NR/NR Decatur Hospital Authority Revenue, 7.0%, 9/1/25 (b) NR/NR Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 CCC+/B3 Houston Airport System Special Facilities Revenue, 5.7%, 7/15/29 NR/NR Lubbock Health Facilities Development Corp., 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Revenue, 5.75%, 1/1/33 (a) NR/Aaa Northside Independent School District, RIB, 10.964%, 6/15/33 (144A) NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/34 NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/44 (a) NR/Aaa Texas State, RIB, 11.81%, 4/1/30 (144A) NR/NR Willacy County Local Government Corp. Revenue, 6.875%, 9/1/28 Utah- 0.2% NR/NR Spanish Fork City Charter School Revenue, 5.55%, 11/15/26 (144A) Vermont- 0.5% A-/Baa1 Vermont Educational & Health Buildings Financing Agency Revenue, 6.0%, 10/1/28 Virginia- 0.3% BBB/Baa2 Peninsula Ports Authority, 6.0%, 4/1/33 Washington - 9.5% A+/Aa3 Spokane Public Facilities District Hotel/Motel Tax & Sales, 5.75%, 12/1/27 BBB/Baa3 Tobacco Settlement Authority Revenue, 6.625%, 6/1/32 AA+/Aa1 Washington State General Obligation, 0.0%, 6/1/22 A/A2 Washington State Health Care Facilities Authority Revenue, 6.0%, 1/1/33 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 Wisconsin- 0.0% (e)(g) NR/NR Aztalan Wisconsin Escrow, 0.0%, 5/1/18 $- TOTAL TAX-EXEMPT OBLIGATIONS (Cost $382,629,084) MUNICIPAL COLLATERALIZED DEBT OBLIGATION - 2.1% of Net Assets (c)(f) NR/NR Non-Profit Preferred Funding Trust I, 12.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $10,000,000) Shares COMMON STOCK - 1.0% of Net Assets (g) Delta Air Lines, Inc. TOTAL COMMON STOCK (Cost $6,612,756) TOTAL INVESTMENTS IN SECURITIES - 132.3% (Cost $399,241,840)(h)(i) OTHER ASSETS AND LIABILITIES2.8% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (35.1)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS - 100.0% RIB Residual Interest Bonds NR Security not rated by S&P or Moody's. WR Withdrawn Rating. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At January 31, 2011, the value of these securities amounted to $49,224,921, or 17.1% of net assets applicable to common shareowners. † Prerefunded bonds have been collateralized by U.S. Treasury securities or U.S. Government Agencies which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (a) The interest rate is subject to change periodically and inversely based upon prevailing market rates. The interest rate shown is the coupon rate at January 31, 2011 (b) Security is in default and is non-income producing. (c) The interest rate is subject to change periodically. The interest rate shown is the coupon rate at January 31, 2011. (d) Debt obligation initially issued at one coupon rate which converts to a higher coupon rate at a specific date. The rate shown is the coupon rate at January 31, 2011. (e) Security is valued using fair value methods (other than prices supplied by independent pricing services.) (f) Indicates a security that has been deemed illiquid.The aggregate cost of illiquid securities is $10,000,000. The aggregate fair value is $6,067,400, or 2.1% of the total net assets applicable to common shareowners. (g) Non-income producing. (h) The concentration of investments by type of obligation/market sector is as follows: Insured: NATL-RE AMBAC MBIA FSA PSF ACA Revenue Bonds: Health Revenue Other Revenue Tobacco Revenue Airport Revenue Development Revenue Education Revenue Facilities Revenue Pollution Control Revenue Transportation Revenue Gaming Revenue Housing Revenue Utilities Revenue* - * Amount is less than 0.1% (i) At January 31, 2011, the net unrealized loss on investments based on cost for federal income tax purposes of $396,885,858 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss For financial reporting purposes net unrealized loss on investments was $18,964,367 and cost of investments aggregated $399,241,840. Purchases and sales of securities (excluding temporary cash investments) for the period ended January 31, 2011, aggregated $30,630,076 and $29,890,258, respectively. Various inputs are used in determining the value of the Trust’s investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Trust’s own assumptions in determining fair value of investments) The following is a summary of the inputs used as of January 31, 2011, in valuing the Trust’s investments: Level 1 Level 2 Level 3 Total Tax exempt obligations $
